                                             BACKGROUND 2

        Plaintiff filed an application for SSI on May 28, 2014, alleging disability as of February

1, 2014. Administrative Record (“Record”) at 19, ECF No. 8. An administrative hearing was

held on September 1, 2016, before Paul Armstrong, an administrative law judge (“ALJ”). Id.

Maria Vargas, an impartial vocational expert, also appeared at the hearing. Id. The issue before

the ALJ was whether Plaintiff is disabled. Id. The ALJ found that Plaintiff: (1) has not engaged

in substantial gainful activity since May 28, 2014, the application date; (2) has the following

severe impairments: degenerative disc disease, foot degenerative joint disease, chronic

obstructive pulmonary disease (“COPD”), obesity, heart failure, diabetes and neuropathy; (3)

does not have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) has

the residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. §

416.967(b) where the claimant lifts or carries 20 pounds occasionally and ten pounds frequently,

stands or walks for six of eight hours during the workday, and sits for six of eight hours during

the workday, and can have no concentrated exposure to noxious fumes, odors or respiratory

irritants; (5) is capable of performing past relevant work as a security guard; which does not

require the performance of work related activities precluded by his RFC; and (6) has not been

under a disability as defined in the Social Security Act since the application date. Id. at 21–28;

see also R&R at 1–2.

        The ALJ came to these conclusions after considering, inter alia, Plaintiff’s symptoms, the

opinion of Plaintiff’s treating podiatrist, Frank Ayaso, D.P.M., 3 the opinion of SSA consultative


2
   The Court presumes familiarity with the facts as detailed in the R & R, see R & R 1–6, and does not summarize
them in full here.
3
  The ALJ does not mention Dr. Ayaso in his decision but instead refers to a “Dr. Finkelstein,” when discussing
treatment records from Dr. Ayaso. See R at 31. The Commissioner contends that “[t]his is harmless error; while Dr.
                                                        2
examiner Marilee Mescon, M.D, and the opinion of vocational expert, Maria Vargas. Record at

24–28.

         The ALJ’s decision became the Commissioner’s final decision on November 28, 2017

when the SSA Appeals Council denied Plaintiff’s request for review. Record at 6. Plaintiff sought

judicial review in this Court on August 16, 2018. ECF No. 1.

                                                 DISCUSSION

    I.       Standard of Review

         In reviewing final decisions of the SSA, courts “conduct a plenary review of the

administrative record to determine if there is substantial evidence, considering the record as a

whole, to support the Commissioner’s decision and if the correct legal standards have been

applied.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (quoting Kohler v. Astrue, 546

F.3d 260, 265 (2d Cir. 2008)). Substantial evidence is “more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per curiam) (quoting Richardson v. Perales,

402 U.S. 389, 401 (1971)).

         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). When a party makes

specific objections, the court reviews de novo those portions of the report and recommendation

that have been properly objected to. Id.; Fed. R. Civ. P. 72(b)(3). However, “when a party

makes only conclusory or general objections, or simply reiterates his original arguments,” the




Ayaso treated plaintiff primarily for problems with his feet, Dr. Finkelstein and Dr. Ayaso appear to have practiced
in the same office . . . and Dr. Finkelstein was named in medical releases and in a [questionnaire] signed by Dr.
Ayaso.” R&R at 2.

                                                          3
court reviews the report and recommendation strictly for clear error. Wallace v. Superintendent

of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y. June 20, 2014).

   II.      The Commissioner’s Objections

         The R&R recommends that the Court: (1) grant Plaintiff’s motion for judgment on the

pleadings by reversing the decision of the Commissioner and remand the cause for a rehearing;

and (2) deny the Commissioner’s cross-motion for judgment on the pleadings. R&R at 11–12.

The Commissioner argues that Judge Fox erred in concluding that (1) the ALJ violated the

treating physician rule by not giving the opinions of Plaintiff’s treating physician, Dr. Ayaso,

controlling weight or providing sufficient reasons for determining that Dr. Ayaso’s opinion was

entitled to less weight than that of the consultative examiner; (2) finding that the ALJ erred by

discounting Dr. Ayaso’s opinions based on his recommendation for conservative treatment; and

(3) concluding that the ALJ’s finding on Plaintiff’s RFC was “wholly without an articulated

foundation.” Comm’r Obj. 1–2; see also R&R 9–11.

            A. The Treating Physician Rule

         A treating physician’s opinion is given controlling weight if the opinion on the nature and

severity of an impairment is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.” 20 C.F.R. § 404.1527(c)(2). “The opinion of a treating physician is accorded extra

weight because the continuity of treatment he provides and the doctor/patient relationship he

develops place him in a unique position to make a complete and accurate diagnosis of his

patient.” Petrie v. Astrue, 412 F. App’x 401, 405 (2d Cir. 2011) (quoting Monguer v. Heckler,

722 F.2d 1033, 1039 n.2 (2d Cir. 1983)). “Nevertheless, ‘[a] treating physician’s statement that




                                                  4
the claimant is disabled cannot itself be determinative.’” Micheli v. Astrue, 501 F. App’x 26, 28

(2d Cir. 2012) (alteration in original) (quoting Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)).

       “An ALJ who refuses to accord controlling weight to the medical opinion of a treating

physician must consider various ‘factors’ to determine how much weight to give to the opinion.”

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (quoting 20 C.F.R. § 404.1527(d)(2)).

“Among those factors are: (i) the frequency of examination and the length, nature and extent of

the treatment relationship; (ii) the evidence in support of the treating physician’s opinion; (iii) the

consistency of the opinion with the record as a whole; (iv) whether the opinion is from a

specialist; and (v) other factors brought to the [SSA]’s attention that tend to support or contradict

the opinion.” Id. (citing 20 C.F.R. § 404.1527).

       The ALJ must set forth the reasons for the weight assigned to the treating physician’s

opinion. See id. The Second Circuit has said that courts should not “hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician[’]s

opinion.” Id. at 33.

                   1. Denial of Controlling Weight to Treating Physician’s Assessment

       The ALJ determined that Ramos had the capacity to perform light work with limitations.

R&R at 10. Judge Fox concluded that the ALJ’s determination violated the treating physician

rule by failing to give the opinion of Dr. Ayaso, Plaintiff’s treating physician, controlling weight,

or setting forth the reasons for concluding that Dr. Ayaso’s opinion was entitled to less weight

than that of one-time consultant, Dr. Mescon. Id. Judge Fox considered this failure to be

significant because there was no indication that Dr. Mescon was provided with Plaintiff’s

medical records or considered all the impairments at issue. Id.




                                                   5
       The Commissioner argues that Judge Fox’s conclusion is contrary to law because a

consultative examiner does not need to be provided with Plaintiff’s medical records and is also

erroneous because the record indicates that Dr. Mescon considered Plaintiff’s diabetic condition.

Comm’r Obj. at 1. Plaintiff contends that Dr. Mescon’s opinion is silent on the impact of

Plaintiff’s foot conditions, which were addressed by Dr. Ayaso, and so the ALJ had no medical

basis to rely more heavily on the opinions of the consultative examiner than those of Dr. Ayaso

with respect to Plaintiff’s foot conditions. Pl. Resp. at 4.

       The Court agrees with Judge Fox that the ALJ violated the treating physician rule by

failing to (1) give the treating physician’s opinion controlling weight, or (2) set forth his reasons

for concluding that Dr. Ayaso’s opinion was entitled to less weight than that of one-time

consultant Dr. Mescon. See R&R at 10; see also Halloran, 362 F.3d at 32. Dr. Ayaso found that

Plaintiff is limited to sedentary work. Record at 25. The ALJ granted this opinion “little

weight” because he found the opinion to be contradicted by Plaintiff’s normal functioning during

his consultative examination. Id. In other words, the ALJ relied on the opinion of the

consultative examiner, who examined Plaintiff once, instead of relying on the opinion of Dr.

Ayaso, who has provided Plaintiff with continuous treatment, placing him in “a unique position

to make a complete and accurate diagnosis of his patient.” Petrie, 412 F. App’x at 405 (internal

quotation marks and citation omitted). The Second Circuit has “frequently cautioned that ALJs

should not rely heavily on the findings of consultative physicians after a single examination.”

Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019) (internal quotation marks and citation

omitted). This is especially true in a case such as this one, where the ALJ concedes that the

consultative physician had “overlooked [Plaintiff’s] symptoms from his diabetes and

neuropathy.” R&R at 10; see also Record at 26.


                                                  6
        Although it is true that the Second Circuit does not require “slavish recitation of each and

every factor,” an ALJ’s “reasoning and adherence to the regulation” still must be clear from his

opinion. Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013); see also Schaal v. Apfel, 134

F.3d 496, 504 (2d Cir. 1998) (finding that an ALJ’s treating physician analysis was flawed when

the ALJ “failed to consider all of the factors cited in the regulations”); Rolon v. Comm’r of Soc.

Sec., 994 F. Supp. 2d 496, 506 (S.D.N.Y. 2014) (“Failure to properly apply the treating

physician’s rule, or consider the required factors, constitutes legal error and is a sufficient basis

for remand.”); Lazo-Espinoza v. Astrue, No. 10 Civ. 2089, 2012 WL 1031417, at *12 (E.D.N.Y.

Mar. 27, 2012) (“Here, despite the ALJ’s brief consideration of some of the applicable . . .

factors, he did not fulfill his duty to consider all of the factors before according little weight to

the [t]reating [p]hysicians’ opinions.” (internal quotation marks and citation omitted)).

        The ALJ, in the one paragraph discussing Dr. Ayaso’s opinion, failed to evaluate his

opinion consistent with the requirements of 20 C.F.R. § 404.1527. The ALJ’s decision fails to

consider the length, nature, and extent of treatment relationship between Dr. Ayaso and the

patient. It also fails to discuss Dr. Ayaso’s specialization. The ALJ, therefore, “did not

explicitly consider whether the [treating] physician is a specialist [i]n order to override” his

opinion. Rolon, 994 F. Supp. 2d at 508 (quoting Selian, 708 F.3d at 419) (alterations in original).

The ALJ briefly considered the factors and determined, in conclusory fashion, that Dr. Ayaso’s

opinion did not deserve controlling weight. The Court, therefore, agrees with Judge Fox that the

ALJ committed legal error by failing to “properly apply the treating physician’s rule, or consider

the required factors.” Rolon, 994 F. Supp. 2d at 506.

        Accordingly, the Commissioner’s objection to Judge Fox’s ruling that the ALJ erred by

not giving controlling weight to the opinion of Plaintiff’s treating physician is OVERRULED.


                                                   7
                   2. Discounting Dr. Ayaso’s Opinion Based on Conservative Treatment

       The ALJ found that Dr. Ayaso’s opinions were “contradicted by the conservative

treatment in the record, as [Plaintiff’s] main treatment for neuropathy was pads for his feet.”

Record at 26. Judge Fox found that the ALJ erred in discounting Dr. Ayaso’s opinions based on

the view that Plaintiff’s treatment was conservative. R&R at 10. The Commissioner argues that

this finding was erroneous because an ALJ is permitted to consider Plaintiff’s conservative

treatment in weighing the evidence and assessing Plaintiff’s RFC. Comm’r Obj. at 6. The

Commissioner relies on the Second Circuit’s decision in Tricarico v. Colvin, 681 F. App’x 98,

100 (2d Cir. 2017), which held that an ALJ properly observed that the extreme limitations

identified by the treating physician were not consistent with the relatively conservative treatment

plan prescribed. Comm’r Obj. at 6. Conservative treatment, however, may not always be an

accurate indication of the severity of a patient’s condition. See Pl. Resp. at 1. And in this case,

Dr. Ayaso’ recommendation for conservative treatment is not a proper basis for discounting his

opinion.

       A treating physician’s opinion is not to be discounted “merely because he has

recommended a conservative treatment regimen.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir.

2008); see also R&R at 10–11. ALJs may not “impose[ ] their . . . notion[s] that the severity of

a physical impairment directly correlates with the intrusiveness of the medical treatment

ordered. . . . [A] circumstantial critique by non-physicians, however thorough or responsible,

must be overwhelmingly compelling in order to overcome a medical opinion.” Burgess, 537

F.3d at 129 (internal quotation marks and citation omitted). As Judge Fox noted, “surgery was

contraindicated because [Plaintiff] has diffuse nerve damage due to diabetes, a condition calling




                                                 8
for conservative treatment.” R&R at 10. The ALJ failed to mention this fact when making his

RFC finding. See generally Record at 19–28.

       In Tricarico, the limitations identified by the treating physician were inconsistent with a

relatively conservative treatment plan. 681 F. App’x 100. The opposite is true here. Having

diffuse nerve damage due to diabetes is “a condition calling for conservative treatment.” See

R&R at 10. Here, an ALJ, who unlike Dr. Ayaso, is not a physician or specialist, and who does

not have the experience or relationship with Plaintiff that Dr. Ayaso has, imposed his notion that

the “severity of a physical impairment directly correlates with the intrusiveness of the medical

treatment ordered.” Burgess, 537 F.3d at 129. In doing so, the ALJ failed to discuss the fact that

less conservative treatment, namely surgery, was contraindicated. The ALJ, therefore, failed to

set forth an “overwhelmingly compelling” justification for “overcom[ing] [the] medical opinion”

of Plaintiff’s treating physician. Burgess, 537 F.3d at 129.

       Accordingly, the Commissioner’s objection with respect to the ALJ’s decision to

discount the opinion of Plaintiff’s treating physician because he recommended conservative

treatment is OVERRULED.

           B. Residual Functional Capacity Finding

       An individual’s residual functional capacity reflects the most an individual can do in

terms of physical and mental work, on a sustained basis, despite limitations from his

impairments. 20 C.F.R. § 404.1545. The ALJ determined that Plaintiff “has the residual

functional capacity to perform light work as defined in 20 C.F.R. 416.967(b) where the claimant

lifts or carries 20 pounds occasionally and 10 pounds frequently, stands or walks for six of eight

hours during the workday, and sits for six of eight hours during the workday.” Record at 24.

Judge Fox concluded that the ALJ failed to indicate what evidence supported a finding that


                                                 9
Plaintiff, who previously worked as a security guard, was capable of light exertional work,

requiring Plaintiff to stand most of the workday on a sustained basis, considering his chronic

pain and neuropathy in his lower extremities. R&R at 11.

       The Commissioner argues that Judge Fox erred because the ALJ’s RFC finding was

supported by substantial evidence. Comm’r Obj. at 6–7. According to the Commissioner, the

ALJ properly relied on the opinion of Dr. Mescon, and on other evidence in the record, to arrive

at his “well reasoned RFC finding.” Id. at 7. Plaintiff contends that there is no evidence in the

record to support such a finding, including the opinion of Dr. Mescon, who found that Plaintiff

had no physical limitations; a conclusion the ALJ must not have found credible considering that

he restricted Plaintiff to light work, notwithstanding Dr. Mescon’s finding. Id. at 5–6.

       According to the Commissioner’s ruling on determining a claimant’s RFC, an ALJ’s

RFC ruling must

       include a narrative discussion describing how the evidence supports each
       conclusion, citing specific medical facts (e.g., laboratory findings) and
       nonmedical evidence (e.g., daily activities, observations). In assessing RFC, the
       adjudicator must discuss the individual's ability to perform sustained work
       activities in an ordinary work setting on a regular and continuing basis (i.e., 8
       hours a day, for 5 days a week, or an equivalent work schedule), and describe the
       maximum amount of each work-related activity the individual can perform based
       on the evidence available in the case record. The adjudicator must also explain
       how any material inconsistencies or ambiguities in the evidence in the case record
       were considered and resolved.

Titles II & XVI: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P (S.S.A.

July 2, 1996). The ALJ, after noting that Plaintiff’s physical impairments “could reasonably be

expected to cause [Plaintiff’s] alleged symptoms,” concluded that the Plaintiff’s “statements

concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” Record at 25. The ALJ,

however, fails to cite “specific medical facts” that support his conclusion, as required by the

                                                 10
Commissioner’s ruling on determining a claimant’s RFC. See SSR 96-8P. Although the ALJ

did consider Plaintiff’s ability to perform certain activities such as bathing, watching television,

and sitting at a nearby park, Record at 26, the ALJ failed to demonstrate that Plaintiff is able to

“perform such activities on a consistent ongoing basis to a degree that can be compared to light

work.” Pl. Resp. at 6.

       The ALJ’s failure to cite any specific medical evidence or even any persuasive non-

medical evidence that establishes the RFC he assigned to Plaintiff warrants remand. R&R at 11;

see e.g., Rivera v. Comm’r of Soc. Sec., No. 15 Civ. 8439, 2017 WL 120974, at *12–13

(S.D.N.Y. Jan. 12, 2017) (finding ALJ erred by making an RFC finding not supported by any

medical opinion and not further developing the record on the claimant’s level of functioning),

report and recommendation adopted, No. 15 Civ. 8439, 2017 WL 946296 (S.D.N.Y. Mar. 9,

2017); Legall v. Colvin, No. 13 Civ. 1426, 2014 WL 4494753, at *4 (S.D.N.Y. Sept. 10, 2014)

(“[B]ecause an RFC determination is a medical determination, an ALJ who makes an RFC

determination in the absence of supporting expert medical opinion has improperly substituted his

or her own opinion for that of a physician, and has committed legal error.” (internal quotation

marks, alteration, and citation omitted)). The ALJ committed legal error in arriving at his RFC

determination without citing to any medical evidence. See Legall, 2014 WL 4494753, at *4.

       Accordingly, the Commissioner’s objection to Judge Fox’s holding that the ALJ’s RFC

finding was without articulated foundation is OVERRULED.




                                                 11
                                       CONCLUSION

       For the reasons set forth above, the R&R is ADOPTED in its entirety, Plaintiff’s motion

for judgment on the pleadings is GRANTED to the extent it seeks remand for a new hearing, and

Defendant’s motion is DENIED. The case is remanded to the SSA for further development of

the administrative record. The Clerk of Court is directed to terminate the motions at ECF Nos. 9

and 13 and close the case.

       SO ORDERED.

Dated: January 27, 2020
       New York, New York




                                               12
